department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date jul internal_revenue_service attention legend union a city b fund d pian x dear this is in response to a letter from your authorized representative dated date requesting a ruling concerning the status of plan x under sec_414 of the internal_revenue_code plan x was established in as a defined contribution profit-sharing annuity plan it is financed exclusively by contributions from the city b and provides benefits exclusively to city b civil servants who are employed in job titles represented by union a employees do not contribute to plan x plan x was established as the result of collective bargaining agreements between city b and union a plan x a governmental_plan pursuant to sec_414 of the code was determined to be qualified under sec_401 in a determination_letter issued by the internal_revenue_service on tt t tteeee currently there are participants in plan x but several hundred more participants are expected to be added as annuity contribution page agreements supplemental to the basic collective bargaining agreements are concluded between union and city b five officers of union a constitute ex officio the board_of trustees of fund d the in their capacity as fund d trustees they set policy for and administer plan x plan x trust as union officers their job responsibilities exclusively are to represent city b in the titles represented by union a and to serve as trustees on separate tax-qualified benefit funds administering supplemental health benefits prepaid legal services benefits educational benefits and annuity benefits for these same union a represented employees four of the five fund d trustees are not considered employees of city b although all were employees of city b and are on leave of absence to serve as officers of union a one trustee presently remains a city b employee on what city b denominates as released-time to perform labor-management activities pursuant to which he works full-time as an union a officer city b is thus contributing to plan x on his behalf and he is a participant in plan x the five officers come from the ranks of city b employees in municipal job titles represented by union a since their elections the officers with the previously noted exception are employed by union a consequently the four officers of union a who are employed by union a are not eligibie to participate in plan x even though they are also trustees of fund d because plan x is limited to employees of city b at a meeting of the board_of trustees on the trustees of fund d determined that pian x should be amended to include as participants the trustees and to add union a as a contributing employer on behalf of the union a officers who are the trustees provided the internal_revenue_service will allow such amendment to plan x without jeopardizing the tax-qualified status of plan x plan x as so amended will be submitted to the appropriate area office of the irs for a new determination_letter based on the foregoing you request a ruling that the inclusion of the trustees of fund d employed by union a as plan x participants will not affect plan x's status as a governmental_plan under sec_414 of the code sec_414 of the code provides that for purposes of part i of subchapter_e of title of the code a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing under sec_413 certain modifications to the qualified_plan rules provided under sec_413 apply to a qualified_retirement_plan maintained pursuant to a collective bargaining agreement between employee_representatives and one or more employers for such a plan sec_413 through generally provide that the participation nondiscrimination exclusive benefit vesting funding deduction rules are applied as if all participants in the plan are employed by a single employer a governmental_plan would be affected similarly to the extent such rules are otherwise applicable pursuant to sec_413 employees of employee_representatives are treated as employees of an employer described sec_413 for purposes of applying the modifications to the qualified_plan rules provided under sec_413 under sec_1_413-1 of the income_tax regulations the pian and affiliated health and welfare plans are deemed to be employee_representatives 1s page if employees covered by sec_413 with respect to a plan that is otherwise a governmental_plan were to affect the plan's status as a governmental_plan significant changes in the application of many of the qualified_plan rules descried in sec_413 through would result it appears however that sec_44 b is intended to include employees of employee_representatives in applying the qualified_plan rules as modified pursuant to sec_413 through to a plan and not to cause significant changes to the application of these rules with respect to a plan in this case because plan x is a qualified governmental_plan maintained pursuant to a collective bargaining agreement between employee_representatives and city b it is subject_to sec_413 of the code thus under sec_413 the officers of union a would be eligible to be included in plan x accordingly we conclude that the inclusion of the fund d trustees who are employees of union a would not affect plan x’s status asa governmental_plan under sec_414 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours gener u feran frances v sloan manager technical branch group tax_exempt_and_government_entities_division cc
